IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-49,339-04


                      EX PARTE ERIC WALLACE KOEHL, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 621969-C IN THE 185TH DISTRICT COURT
                              FROM HARRIS COUNTY


       Per curiam.

                                             ORDER

       Applicant was convicted of unauthorized use of a motor vehicle and sentenced to thirty years’

imprisonment. The Fourteenth Court of Appeals affirmed his conviction. Koehl v. State, 857
S.W.2d 762 (Tex. App.—Houston [14th Dist.] 1993). Applicant filed this application for a writ of

habeas corpus in the county of conviction, and the district clerk forwarded it to this Court. See TEX .

CODE CRIM . PROC. art. 11.07.

       In his first and second grounds, Applicant contends that his punishment is excessive and that

the Double Jeopardy Clause was violated. In a supplemental ground, he contends that he is actually

innocent. Applicant’s first and second grounds are denied. His supplemental ground is dismissed.

See TEX . CODE CRIM . PROC. art. 11.07, § 4. Accordingly, this application is denied in part and
                          2

dismissed in part.



Filed: January 29, 2020
Do not publish